Citation Nr: 0028952	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  97-04 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to March 
1963.  

This appeal arises from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, which denied entitlement to a total disability 
rating based upon individual unemployability.  


FINDINGS OF FACT

1.  By May 1999 letter, the RO notified the veteran of an 
examination scheduled in June 1999.  

2.  The veteran, without good cause, failed to report for the 
scheduled June 1999 examination.  


CONCLUSION OF LAW

The criteria for a total disability rating based upon 
individual unemployability due service-connected disability 
are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 3.655, 4.1, 4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Relevant Laws and Regulations

The claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, it is not inherently implausible.  See 
Drosky v. Brown, 10 Vet. App. 251, 254 (1997); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (contention of an 
increase in disability severity renders claim well grounded).  
The Board finds that VA has satisfied its duty to assist the 
veteran in the development of facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  On appellate review, the Board sees 
no areas in which further development may be fruitful.  

A veteran unable to secure and follow a substantially gainful 
occupation by reason of a service-connected disability shall 
be rated totally disabled.  A total disability rating for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more.  A finding of total disability 
is appropriate when there is present any impairment of mind 
or body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. §§ 3.340(a)(1), 4.15, 4.16(a).

A veteran who is unable to secure and follow a substantially 
gainful occupation as a result of service-connected 
disability shall be rated totally disabled without regard to 
whether an average person would be rendered unemployable by 
the circumstances.  Unemployability is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA O.G.C. Prec. Op. 75-91 (Dec. 27, 1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1996) (record must 
reflect some factor that takes the claimant's case outside 
the norm); Hersey v. Derwinski, 2 Vet. App. 91 (1996) (VA may 
not consider a veteran's nonservice-connected disabilities or 
his advancing age).  

II.  Factual Background

The veteran is currently unemployed, has not worked for many 
years, and receives benefits from the Social Security 
Administration.  His only service-connected disability is 
emphysema with recurrent pneumothorax, rated as 60 percent 
disabling.  VA examination in April 1997 indicated that he 
had severe obstructive disease with some improvement with 
bronchodilators.  The examiner did not comment on whether or 
not the service-connected disability made the veteran unable 
to work.  

The veteran also suffers from severe nonservice-connected 
disabilities.  Private hospital records during July and 
August of 1979 revealed that the veteran was injured in an 
automobile accident, resulting in a contusion of the cervical 
spinal cord with incomplete quadriplegia.  After 
rehabilitation, a May 1981 private hospital discharge summary 
indicated he had unresolved Brown-Sequard syndrome with post-
traumatic orthostatic reactions.  VA examination in April 
1995 showed stable neurological defects, episodes of syncope, 
right upper extremity motor defect with motor weakness 
greater on the right, and complete left-sided sensory loss, 
all secondary to the spinal fracture.  

The RO denied entitlement to a total disability rating in a 
July 1995 rating action.  VA examination in April 1997 noted 
severe respiratory impairment, but did not address the impact 
of that disability alone on the veteran's employability.  The 
RO ordered another examination to determine if the service-
connected respiratory disability would prevent the veteran's 
gainful employment.  The RO sent a June 3, 1998 letter to the 
veteran informing him of a scheduled examination on June 15, 
1998 to assess the severity of the service-connected 
disability.  The letter indicated that "[i]f you fail to 
report for your examination, the VA will consider your claim 
without benefit of evidence from the examination which might 
be material to the outcome of your claim."  The examination 
provider notified VA on June 15, 1998 that the veteran failed 
to report for the scheduled examination.  The RO sent a 
supplemental statement of the case to the veteran in August 
1998, stating that he failed to report for the scheduled 
examination.  

In January 1999 the veteran's representative notified the RO 
that it had sent the June 3, 1998 letter to an old address 
and provided an updated address.  On May 18, 1999, the RO 
sent another letter at the updated address scheduling the 
veteran for an examination on June 1, 1999.  It also informed 
him that "[i]f you fail to report for your examination, the 
VA will consider your claim without benefit of evidence from 
the examination which might be material to the outcome of 
your claim."  The examination provider again notified the RO 
on June 3, 1999 that the veteran failed to report for this 
scheduled examination.  



II.  Analysis

The veteran has only one service-connected disability, the 
respiratory disease rated 60 percent disabling, thereby 
satisfying the initial requirement of 38 C.F.R. § 4.16(a).  
The nonservice-connected injuries are of such severity he is 
unable to work, but the Board's determination here must be 
without regard to any nonservice-connected disability or the 
veteran's age.  Thus, the Board must evaluate whether the 
veteran's service-connected respiratory disability, as 
opposed to the nonservice-connected disabilities, renders him 
unemployable.  

Toward that end, the RO scheduled the veteran for 
examinations.  The scheduled examinations, had the veteran 
reported, would have obtained medical evidence as to whether 
the veteran's emphysema rendered him unemployable.  Because 
he failed to report for the examination scheduled in June 
1998, the RO could not determine if the service-connected 
disability alone precluded employment.  When a claimant fails 
to report for an examination scheduled in conjunction with a 
claim for an increased evaluation, which is the essence of a 
claim for a total disability rating, "the claim shall be 
denied".  38 C.F.R. § 3.655(b).  The exception to that rule 
is where the veteran fails to report for such examination 
with "good cause", in which case the examination may be 
rescheduled.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant or 
the death of an immediate family member.  38 C.F.R. 
§ 3.655(a).  By demonstrating that the RO sent the notice of 
the June 1998 scheduled examination to an old address, the 
veteran's representative showed good cause why another 
examination should be scheduled.  After the veteran failed to 
report for the second scheduled examination in June 1999, 
with notice sent to the address provided by the 
representative, he has not shown good cause for his failure 
to report.  Therefore, in accordance with the requirements of 
38 C.F.R. § 3.655, the claim is denied.  



	(CONTINUED ON NEXT PAGE)


ORDER

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.  



		
	Jeffrey J. Schueler
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

